Opinion of the Court
Quinn, Chief Judge:
At the accused’s trial by a special court-martial, certain exhibits relating to a previous conviction were supposed to be admitted into evidence during the sentence proceedings, but they are not included in the transcript. This deficiency might normally be correctable by appropriate remand. See United States v Norwood, 16 USCMA 310, 36 CMR 466 (1966). However, it further appears that the decision of the United States Navy Court of Military Review, dated October 20, 1969, was not served upon the accused until February 16, 1971. See United States v Ervin, 20 USCMA 97, 42 CMR 289 (1970). The period of confinement as suspended has long since expired, as has the probationary period for remission of the bad-conduct discharge. Under the circumstances, “no useful purpose is served by continuing the proceedings.’’ United States v Fortune, 20 USCMA 293, 43 CMR 133 (1971).
The decision of the Court of Military Review is reversed. The findings of guilty and the sentence are set aside and the charges are ordered dismissed.
Senior Judge FERGUSON concurs.